ON MOTION FOR REHEARING
O’CONNOR, Justice,
concurring.
When a party files a document with the Fourteenth Court of Appeals that should be filed in this Court, we should consider the document as filed in this Court. The confusion in this case was caused by this Court’s failure to abide by legislative mandate. In 1987, the Legislature mandated that the First Court of Appeals and the Fourteenth Court of Appeals establish one, clerk’s office for both courts. In section 22.202(f) of the Texas Government Code, it states:
The First and Fourteenth Courts of Appeals shall establish a central clerk’s office. ...
With one clerk’s office for the two courts, it would not be necessary for the trial clerks of the fourteen counties in this district to go through the cumbersome procedure of drawing lots to determine to which court of appeals the case is to be assigned. With one office for the two courts, the parties would not have to wait until trial clerk draws lots to determine where to file motions to extend time to file the appeal bond or the record. With one office for the two courts, the parties could order the record from the trial clerk, and the trial clerk would deliver the record to *956the joint office for the courts of appeals. Once the case was filed with the clerk of the court of appeals, it would be an easy matter to assign every other case to the two courts of appeal.
With one office for the two courts, the mistake in this case would not have occurred. The fault lies, not with appellant, but with this Court’s failure to establish a joint clerks office as required by the Legislature. See Dissent to Local Rules for the First Court of Appeals, filed with the Texas Supreme Court on May 15, 1991.